DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Status:

- Claims 1-15 are pending.
- Claims 1-15 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Lee on August 16, 2022.
	The claims have been amended as shown in the attached document "Examiner Amendments.pdf" which can be found in appendix of this office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “determining whether the cell ID of the first BS is identical to a cell ID of the serving BS; transmitting a DL signal to the UE based on the cell ID of the first BS being identical to the cell ID of the serving BS; UE supports full-duplex radio, and the UL signal includes a feedback for a DL signal transmitted by the first BS (Claims 1, 8 and 10). “The closest prior art found is as follows:
Yun et al. (Pub. No. US 2015/0079990 A1)- comparing a vendor of a base station of the source cell to a vendor of the a base station of the target cell, when the vendor of the base station of the source cell is different from the vendor of the base station of the target cell, determining a second cell identifier used by the vendor of the base station of the target cell to identify the target cell, comparing the second cell identifier to a first cell identifier used by a vendor of the source base station to identify the target cell, and replacing one of the first and second cell identifiers with the other of the first and second cell identifiers
Kim et al. (Pub. No. US 2012/0083263 A1)- The ECGI is the unique identifier of the corresponding cell. The UE 205 can collect the RSRP of the serving eNB 1 210. The UE 205 also collects the Physical Cell Identities (PCIs) and RSRPs of the neighbor eNBs 215, 220, and 225 as denoted by reference numbers 235, 240, and 245. The PCI is the identifier of the corresponding eNB as the ECGI. When the ECGI has a unique value per eNB, PCI can be reused such that multiple eNBs can have the same PCI. Since the ECGI is unique for each eNB, it is relatively large in size, which causes a burden to use the ECGI value in every communication configuration process in view of resource efficiency. Accordingly, the ECGI is used only in the initial communication setup process and the eNBs are discriminated from each other using PCI, which is relatively small in size, in the afterward communication setup process. The PCI is relatively small in size for discriminating among all the eNBs and thus reused such that it is necessary to assign the same PCI to the eNBs located far enough from each other. The UE 205 accurately determines the service area of the serving eNB 1 210 using ECGI information and discovers the neighbor eNBs 215, 220, and 225 with the PCIs collected in the corresponding area
Lee et al. (Pub. No. US 2011/0116476 A1)- a femto base station which becomes a handover target base station of the UE is identified using a measurement result report message of the UE and report messages of femto base stations, and transmitter power of femto base stations which are not handover target base stations is turned off fast, so that an amount of interference with respect to neighbor macro base stations and femto base stations may be reduced.
So et al. (Pub. No. US 2010/0197298 A1)- several macro cells each having several femto cells, when a trigger event occurs for a measurement report, user equipment creates a measurement report message which includes a cell identifier of a target femto cell for the measurement report in response to the trigger event, measuring results for the target femto cell, and a neighbor cell identifier having a cell identifier of at least one neighbor femto cell around the target femto cell. Then the user equipment transmits the measurement report message to an evolved node B (eNB). When receiving the measurement report message, the eNB distinguishes the target femto cell from others in the femto cells based on the neighbor cell identifier in the received measurement report message.
Blomqvist et al. (Pub. No. US 2004/0180674 A1)- This information contains the cell identifier, which is thus transmitted to the program executed in the processor. Thus, the program compares the cell identifier according to the previously stored serving base station with the cell identifier of the currently received cell identifier. If they match, it can be determined that the cell has not changed, and it is not necessary to conduct positioning. However, in such a situation where the cell identifier has changed, positioning is started. Thus, the processor 1.2 activates a positioning receiver 1.4 in connection with the device 1. This positioning receiver 1.4 is for example a positioning receiver according to the GPS positioning system known as such. The operation of such a positioning receiver is of prior art known by anyone skilled in the art, wherein it is not necessary to discuss it in more detail in this context.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, "determining whether the cell ID of the first BS is identical to a cell ID of the serving BS; transmitting a DL signal to the UE based on the cell ID of the first BS being identical to the cell ID of the serving BS; UE supports full-duplex radio, and the UL signal includes a feedback for a DL signal transmitted by the first BS (Claims 1, 8 and 10)” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472